Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend claim 1 with the following –

An optical signal transmission module comprising:
            a light emitting device configured to convert an electrical signal to an optical signal and emit light of the optical signal on an optical axis;
            an optical fiber configured to transmit the optical signal caused to be incident via a light condensing portion for condensing the light emitted from the light emitting device, the light condensing portion being integrally formed on an end portion of the optical fiber, the optical fiber being extended along a central axis; and
            a mounting substrate configured with a specially-shaped substrate on which a mounting portion for the light emitting device to be mounted and a fixing portion for the optical fiber to be fixed at a position where the light emitted from the light emitting device mounted on the mounting portion is caused to be incident on the light condensing portion are integrally formed, wherein
            the fixing portion includes a fixing hole central axis at the distal end of the optical fiber is inserted to align with the optical axis of the light emitting device;
            the mounting portion includes a terminal portion configured to electrically mount the light emitting device so that positioning of the light emitting device is possible in a plane vertical to a direction of the axis; and
the optical axis of the light emitting device is coaxial with [[a]] the central axis of the optical fiber; and the light emitting device is mounted on the mounting portion with the terminal portion as a positioning reference.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach the fixing portion includes a fixing hole configured to fix a distal end of the optical fiber such that the central axis at the distal end of the optical fiber is inserted to align with the optical axis of the light emitting device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0301982 is in related field of invention but the Lee (‘982 publication) does not teach the specifics set forth above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday – Friday 9-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK